Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 7/14/22.
Claims 4 and 13 have been previously cancelled.
Therefore, Claims 1-3, 5-12, 14-24 are now pending and have been addressed below.

	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/14/22 has been entered.

Claim Objections
Claims 1, 11, 19, 20 objected to because of the following informalities:  claims 1, 11 , 19 and 20 have been amended, therefore claims should recite (currently amended) instead of (proposed amendment).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 14-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-3, 5-10, 11-12, 14-19, 21-24 are directed to a non-transitory computer readable medium. Claim 20 is directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Claims 1-3, 5-12, 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11 and 20 recite methods that determining a target employment position for a student; querying the target employment position to identify a plurality of employees with the target employment position; selecting academic programs, completed by at least one of the plurality of employees with the target employment position, as a set of candidate academic programs for the student; querying to identify coursework completed by the student in relation to coursework required for each academic program of the set of candidate academic programs; determine a level of completion, corresponding to the student, for each academic program of the set of candidate academic programs completed by at least one of the plurality of employees with the target employment position; determine a ranked order of the set of candidate academic programs…concurrently displaying  candidate academic programs in the ranked order and the student’s level of completion for each academic program..
The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations (claims 8, 19 recommendation score), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a non-transitory medium, processor, a first data source, a second data source, a data repository), the claims are directed to obtaining academic program data, analyzing the data, and providing a target employment position/academic program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	Under step 2A, prong 2 this judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a job capability profile. In particular, the claims only recites the additional element – a non-transitory medium, processor, a first data source, a second data source, a data repository. The a non-transitory medium, processor, a first data source, a second data source, a data repository are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. The additional limitations of integrating employment data and academic data into a same system; populating a data repository with employment data from a first source; populating the data repository with academic data from  a second source do not impose any meaningful limits on practicing the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite obtaining academic program data, analyzing the data, and providing a target employment position/academic program and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the data collection and analysis of the job market and providing a target employment position/academic program which is part of the abstract idea. The claims are not patent eligible.	With respect to the processor/ device, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0052 details “The term "digital device" generally refers to any hardware device that includes a processor.  A digital device may refer to a physical device executing an application or a virtual machine.  Examples of digital devices include a computer, a tablet, a laptop, a desktop, a netbook, a mobile handset, 
a smartphone, a personal digital assistant ("PDA"), and/or a client device.”.  Further, see Applicants specification para 0154 recites “Non-volatile media includes, for example, optical or magnetic  disks, such as storage device 510.  Volatile media includes dynamic memory, such as main memory 506.  Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge.” Limitation of integrating employment data and academic data into a same system  is well known and conventional, similar to Madhavan (US 9,940,606) discusses integrating job/academic databases (Fig 13). Further, the limitations of populating a data repository with employment data from a first source; populating the data repository with academic data from  a second source” is nothing more than what is well-known, routine and conventional at the time of the invention (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit/display data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/medium amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user interface/GUI, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-10, 12-19, 21-24 add additional limitations, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11 and 20. 
	Dependent Claims 2-4 recites displaying a composite interface element for each of the set of candidate academic programs; displaying, for each academic program of the set of candidate academic programs, at least one of: an amount of time for completion, an estimated cost for completion. the displaying operation comprises listing the set of candidate academic programs in a ranked order. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
	Claim 5 recites wherein selecting the academic programs/employment position as the set of candidate academic programs for the student is further responsive to determining that each of the set of candidate academic programs/employment positions has been completed. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
	 Claim 6 recites analyzing/displaying the one or more of the target set of skills. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
		Claim 7 recites displaying a respective link, for each particular academic program of the set of candidate academic programs. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

	Claim 8 recites determining a recommendation score for each academic program. Claims 9-10 recites displaying one or more recommended actions corresponding to the target employment position, the recommended actions comprising one or more of: completing course requirements for the target employment position. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

	Claim 21 recommended actions determined based in the student’s level of completion of academic program; Claim 22 recites responsive to receiving user selection..displaying a planner view comprising a first number of units required…one or more of a first link; a second link, a third link a fourth link; claim 23-24 recites additional skills required by student for employment. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

	Claims 12-19 are similar to claims 2-10 and these limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Dependent claims also do not integrated into a practical application. The dependent claims recite no new additional elements As such, the additional elements individually or in combination do not integrate the exception into a practical application, but rather, the recitation of any additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system is merely being used to apply the abstract idea to a technological environment. That is, the claims provide no practical limits or improvements to any technology. Accordingly, dependent claims are also ineligible.

	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).



Response to Arguments
Applicant's arguments 5/17/22 filed  have been fully considered but they are not persuasive. 

	Regarding 35 U.5.C. § 101 rejections: Examiner has considered all arguments and respectfully disagrees.	
Applicant states independent claims 1 and 11 recite technical improvements in computer based career guidance system
With regards to improvement to existing technology argument, MPEP section 2106.04 states first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The specification or applicant arguments do not clearly point out how the improvement is achieved by integrating two systems into one. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. 

Applicant states claims 1 and 11 are patent eligible under the streamlined analysis of MPEP 2106.06
Firstly, examiner notes MPEP does not have a section 2106.06, with respect to applicant’s arguments that claims recite technical operation, directed to improvements to other technologies or technological processes and therefore supple an improvement to computer based career guidance system, Examiner respectfully disagrees. Examiner could not find any discussion about technical improvements provided by the pending claims in specification and applicant does not point out which claim limitation provides improvements to other technologies or technological processes
With respect to Applicants arguments “claims improve upon existing technology by providing an improved GUI. Examiner respectfully disagrees. With respect to the graphical user interface, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Furthermore, these steps are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself.

Applicant states claims are not directed to a judicial exception and that claims integrate the exception into a practical application
As noted in rejection above, the judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a job capability profile. In particular, the claims only recites the additional element – a non-transitory medium, processor, a first data source, a second data source, a data repository. The a non-transitory medium, processor, a first data source, a second data source, a data repository are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. The additional limitations not impose any meaningful limits on practicing the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).

Applicant states even if claims 1 and 11 are directed to judicial exception, claims recite additional elements that amount to significantly more
Applicant does not point out which additional limitation amount to significantly more, however, 101 rejection above states in Step 2B,  additional limitation of integrating employment data and academic data into a same system  is well known and conventional, similar to Madhavan (US 9,940,606) discusses integrating job/academic databases (Fig 13). Further, the limitations of populating a data repository with employment data from a first source; populating the data repository with academic data from  a second source” is nothing more than what is well-known, routine and conventional at the time of the invention (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers	
 The affidavit under 37 CFR 1.132 filed 10/1/21 is insufficient to overcome the rejection of claims as set forth in the last Office action because:
•    In response to applicant’s affidavit the Examiner finds that the affidavit is not responsive in presenting facts to overcome the current 101 rejection. The affidavit under 37 CFR 1.132 filed 10/1/21 is insufficient to overcome the rejection of claims   1-3, 5-12, 14-24 based upon 35U.S.C 101 as set forth in the last Office action because:  the affidavit does not provide any evidence of an improvement to the functioning of a computer or to another on how one of ordinary skill in the art would interpret the disclosure invention as improving technology and the underlying factual basis for the conclusion. For example, the affidavit states improved GUI, however does not provide evidence as to how the improvement is achieved and what improvement in GUI is achieved. 

As stated in the MPEP section 716.01 (c.) II “attorney arguments cannot take the place of evidence.” Examples of statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the authors of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. Opinion testimony is entitles to consideration and some weight so long as the opinion is not the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion maybe persuasive. Such affidavit or declarations though may have little weight when considered in light of all the evidence of record. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art (2019PEG for 101) to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960)

Applicant states declaration provides evidence in support of patentability, evidence of at least the machine centric nature of pending claims,  technical improvements provided by the pending claims. Applicant further states claims do not recite any mathematical concept, fundamental economic practices or mental process
Examiner has considered all arguments and respectfully disagrees. Examiner could not find any discussion about technical improvements provided by the pending claims in specification. Para 0021 of spec recites comparing multiple employment position and does not state any technical improvements to the GUI. Also MPEP 2106.05(a)  the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. Affidavit does not discuss which claim limitation provides technical improvement.
Further with regards to applicant’s arguments that claim do not recite abstract idea, examiner disagrees. Claims are directed to organizing of human activity (which includes interaction between person and computer) i.e. user is using a computer as a tool to interact with the system as noted in rejection above.
Applicant on page 3 states claims are directed towards databases and graphical user interfaces. 
Para [0050] recite the recommendation interface 130 is a Graphical User Interface (GUI) configured to display information about employment positions and academic programs. With respect to the user interface/GUI, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields.
Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
New limitations of “populating a data repository with employment data from a first source; populating the data repository with academic data from  a second source” is nothing more than what is well-known, routine and conventional at the time of the invention (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Applicant further states integrating job data and academic data improves upon existing technology
Examiner has considered all arguments but respectfully disagrees. Specification does not disclose any improvements, arguments are not persuasive as applicant does not provide explanation of how the integration leads to improvement in existing technology. Per Berkheimer requirement, Madhavan (US 9,940,606) discusses integrating job/academic databases (Fig 13 planning learning activities for registered users in relation to selected jobs ).
Applicant on page 4 states claim 1 and 11 provides improvements upon graphical user interfaces. 
Examiner has considered all arguments but respectfully disagrees. Specification does not disclose any improvements to GUI, arguments are not persuasive as applicant does not provide explanation of how GUI is improved. 
Applicant states claims 21 and 23 includes technical improvements over existing user interfaces increasing user efficiency and usability
Examiner has considered all arguments but respectfully disagrees. Specification does not disclose any improvements, arguments are not persuasive as applicant does not provide explanation of how technical improvement is achieved. 
Applicant states claims 22 and 24 include technical improvements over existing user interfaces
Examiner has considered all arguments but respectfully disagrees. Specification does not disclose any improvements to GUI, arguments are not persuasive as applicant does not provide explanation of how GUI is improved. 
Regarding Claims 1 & 11, applicant states “querying the academic database…;determine a level of completion…..”; provide a specific way for integrating an employment database and an academic database. Further, applicant states claims 1 & 11 “determining a ranked order…; concurrently displaying data provide a specific way for displaying information on GUI.
Examiner has considered all arguments but respectfully disagrees. Specification does not disclose any improvements to GUI, arguments are not persuasive as applicant does not provide explanation of how GUI is improved. MPEP 2106.05(a) The courts have indicated activities that may not be sufficient to show an improvement in computer-functionality such as “Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)

Applicant states claims 21 and 23 states presenting a modal for additional information…is not conventional
MPEP 2106.05(a)-The courts have indicated activities that may not be sufficient to show an improvement in computer-functionality such as Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); 

Applicant states claims 22 and 24 recites a sequence of user interfaces and these user interfaces sequence is not conventional
The courts have indicated activities that may not be sufficient to show an improvement in computer-functionality such as Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips (US 2014/0074740 A1) discloses systems for providing career advice to a college student.
Gandino-Saadein (US 2016/0171446) discloses professional, career, and academic scoring includes collecting information associated with an entity; and generating a professional, career, and academic score based on public and private information that was collected that is associated with the entity.(Fig 10 #1014)
Rennison (US 2017/0270487) discloses system for determining gaps in a user's resume regarding skills or titles for a job, and recommending educational courses to the user based on those gaps. The user's skills are compared with a set of required skills associated with the set of job requisitions.  Educational courses are identified for the skills that are required for the set of job requisitions but are not present in the user's set of skills.  The educational courses presented to the user via the search engine.
Auger (US 2018/0276205) discloses identifying at least one course recommendation based on the at least one user motivation, and displaying the at least one course recommendation to the user on a display device.
Caines (US 2017/0140488) discloses an integrated system and method that allows bi-directional information and communication exchange between a plurality of past, prospective and current students, on the one hand, and a plurality of PSEI, employers, and service providers
Bubna (US 2015/0317604) discloses method comprises obtaining information associated with a job; obtaining semi-structured natural language input comprising credentials of a candidate for the job; identifying the candidate's credentials at least in part by automatically processing the semi-structured natural language input; and calculating a talent score for the candidate based, at least in part, on the identified the candidate's credentials and the information associated with the job. Bubna teaches displaying the student’s level of completion for each academic program of the set of candidate academic programs completed by at least one of the plurality of employees with the target employment position (Fig 7 # 710a-c and [0094] elements 710a, 710b, and 710c, of how the candidate's talent score compares with scores of other candidates who applied for the job. , [0104] assigning values to one or more of the candidate's academic credentials.)
Lin (US 2017/0004453) discloses An online social networking service receives from a user a skill, a major area of study, and/or a degree.  The service uses profiles of other users to identify the other users who have similar skills, similar major area of study, and/or a similar degree.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629